Title: To James Madison from Charles W. Goldsborough, 25 November 1806
From: Goldsborough, Charles W.
To: Madison, James



Sir,
Navy Department, 25th. Novr. 1806

The situation of sick & disabled seamen & marines, returning to this place after a long cruise in our public vessels, & who chance to be sick or disabled whilst employed in the public service here, has been, for years past, & continues to be, truly deplorable.  Confined in a very small inconvenient house, eight or ten sometimes in a room not more than twelve feet square, they suffer greatly from foul air, & it is impossible, in such a place, to provide for them those comforts & attentions to which they are entitled.  The surgeon represents that frequently from putrid air, of which it is impossible to dispossess such a place especially in warm weather, valuable men are lost who might have been saved if comfortably accomodated.  Hence, among other evils, those that recover become dissatisfied with the service & unwilling to re enter into it, & they tell their story to others who are restrained from entering the service by the apprehension of similar sufferings.
With the view to remedy these evils, I take the liberty respectfully to recommend to your serious consideration the propriety of erecting a Marine Hospital at this place, in a healthy situation, & large enough to accomodate comfortably, all that may possibly be sick at any one time, nurses & other attendants.
The Provisions made by Law for the relief of sick & disabled seamen may be seen by a referrence to the acts of which the following are the titles, viz: +
"An act for the relief of sick & disabled seamen" 16 July 1798.  See vol. 4. p. 223.
"An act in addition to "An Act for the relief of sick & disabled seamen" 2 Mar 1799.  Vol. 4. p. 497.
"An act to revive & continue in force, certain parts of the "act for the relief & protection of American seamen" & to amend the same.  2nd March 1799.  Vol. 4. p. 502.
+ "An act for the relief & protection of American Seamen".  28th. May 1796.  Vol. 3d. p. 322.
"An Act to amend the Act entitled "an act for the relief of sick & disabled Seamen" & for other purposes."  3d. May 1802.  Vol. 6. p. 174.
By the act in addition to the act for the relief of sick & disabled seamen, the Secretary of the Navy is directed to deduct from the Pay of each officer seaman & marine of the Navy 20 cents pr: month to be applied to the relief of Sick & disabled Seamen &c., & the officers, seamen & marines of the Navy are placed on the same grounds, & entitled to a participation of the provisions made for the relief of Sick & disabled Seamen of the Merchant service.  Under this Law the Secretary of the Navy has deducted 20 cents pr: month from the pay of each officer seaman & marine of the Navy, & of the money so deducted has paid into the Treasury the sum of $17135 33/100, & has now in his hands ready to be paid over about 30,000$.
The act of 3d. May 1802 declares
Sec. 1.  that "The monies heretofore collected in pursuance of the several acts for the relief of sick & disabled seamen & at present unexpended, together with the monies to be collected by authority of the above mentioned Acts shall constitute a General Fund, which the President of the U. S. shall use & employ as circumstances shall require for the benefit & convenience of sick & disabled Seamen"
Thus it appears that full authority exists & ample means are provided for the erection of a Marine Hospital, & I know of no place where one is more wanted that at this.  In my view sound policy & humanity unite in recommending this measure.
